Mb. Justice McBride
delivered the opinion of the court.
1, 2. The gist of the defense in this ease is that the association that sold the machine to defendant and to whom the note was given fraudulently misrepresented the machine to plaintiff, and thereby induced him to give his notes for a worthless machine. In our view of the case it makes no difference whether the seller was acting on its own responsibility or as agent for plaintiff, or whether the note was transferred with or without actual notice of the alleged fraud, or before •or after it became due, for this reason: The note is nonnegotiable. This was decided by us in the case of Reynolds v. Vint, 73 Or. 528 (144 Pac. 526); the note ■there in suit being practically identical with the one here. Being non-negotiable, the purchaser takes it subject to all the equities between the original parties: S Corpus Juris, p. 52, § 54, and notes. This being the law, the testimony in regard to agency was wholly irrelevant to any issue in the case, and the trial of ■that issue upon the whole gave the plaintiff a better case than that to which it was entitled. There was •evidence sufficient to justify the court in submitting the question of the alleged deceit to the jury, and no error is directed against such ruling beyond those objections predicated upon the theory that it was necessary for ■defendant to prove that the Oregon Co-operative Association was the agent of plaintiff, which, as before stated, was unnecessary.
The judgment is affirmed. j Affirmed.